Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5th, 2022 has been entered.
 

Response to Amendment
The amendment filed August 5th, 2022 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated April 5th, 2022 has been withdrawn due to Applicant’s amendment.
New grounds for rejection and objection follow.


Claim Objections
Claims 1-4, 6-12, and 21 are objected to because of the following informalities:  

Regarding Claim 1, Applicant recites “near to second side along the long axis”.  This phrasing reads awkwardly.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 1, Applicant recites, “and a first extension pad positioned on an other end side of the first bus bar near to second side along the long axis, and on an extension of the wiring member extending from the one surface of the first solar cell to an other surface of the second solar cell”.  Its unclear if the extension of the wiring member is on the first extension pad.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-4, 6-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0093752 A1) in view of Yoshikawa (US 2019/0259885 A1).

In view of Claim 1, Kim et al. teaches a solar panel (Figure 1) comprising:
a plurality of solar cells including first and second solar cells (Figure 5, #151-#152 & Paragraph 0082); and
a plurality of wiring members electrically connecting the first and second solar cells (Figure 5, #142 & Paragraph 0082),
wherein each of the first and second solar cells includes:
a semiconductor substrate having a first side and a second side opposite to the first side (Figure 4, #10 & Paragraph 0049);
a first conductive region positioned at one surface of the semiconductor substrate (Figure 4, #20 & Paragraph 0051); and
a first electrode electrically connected to the first conductive region (Figure 4-5, #42 & Paragraph 0082);
wherein the first electrode includes a plurality of first finger lines that are formed in a first direction and are parallel to each other (Figure 9, #42a & Paragraph 0085), and a first busbar (Figure 9, #42b) including a plurality of first pad portions that are electrically connected to the first finger lines and are positioned in a second direction intersecting the first direction (Figure 9, #422a-b & Paragraph 0112),
wherein the plurality of first pad portions include a first end pad positioned on one end side of the first bus bar and on which an end of the wiring member is positioned, and a first extension pad positioned on the other end side of the first bus bar (Figure 9, #422a –either element is the first pad portion or first extension pad & Paragraph 0112) and on an extension of the wiring member extending from the one surface of the first solar cell to an other surface of the second solar cell adjacent thereto so that the wiring member is connected to the first solar cell and the second solar cell (Figure 5, #142
Kim et al. does not disclose that each of the plurality of solar cells have a long axis and a short axis such that the finger lines are parallel to the long axis and the first bus bar including the plurality of first pad portions are parallel to the short axis, such that the first end pad is positioned on one end side of the first bus bar near to the first side along the long axis and the first extension pad positioned on an other end side of the first bus bar near to the second side along the long axis such that the first end is pad is disposed nearest to a cutting surface at the first side and the first extension pad is disposed nearest to a non-cutting surface at the second side.
Yoshikawa teaches the concept of dividing a pseudo rectangular solar cell in half, such that each of the plurality of solar cells have a long axis and a short axis such that finger lines are parallel to the long axis (Figure 2A, 3A, #711) and the busbars are parallel to the short axis (Figure 2A, 3A, #712 & Paragraph 0031 & 0043).  Yoshikawa teaches that when a square solar cell 101 is divided into two rectangular solar cells 103 and 104, the current density of the solar cell is substantially equal before and after division. Since the area of the solar cell after division is half the area before the division, the current amount per solar cell is about half of the current amount before the division. The sum of the current amounts of the two solar cells is substantially equal to the current amount of the solar cell before the division. Solar cells after division tend to have a fill factor lower than the fill factor before the division. Thus, the sum of the power of the rectangular solar cells 103 and 104 after division tends to be smaller than the power of the square solar cell 101 before the division (Paragraph 0056).  Since the area of one rectangular solar cell is half the area of the solar cell before division, the module voltage can be increased even when the solar cell module is installed at a spot having a small area. In addition, since the area of one solar cell is half the area of the solar cell before division, the current passing through the wiring member is halved, so that electrical loss caused by the resistance of the wiring member and power generation efficiency of the module can be increased (Paragraph 0061).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate half cut cells as disclosed by Yoshikawa in Kim et al. solar cell panel such that each of the plurality of solar cells have a long axis and a short axis such that finger lines are parallel to the long axis  and the busbars are parallel to the short axis for the advantage of power generation efficiency of the panel can be increased.
Its noted that Kim et al. incorporating this technique would result in the limitations that, “each of the plurality of solar cells have a long axis and a short axis such that the finger lines are parallel to the long axis and the first bus bar including the plurality of first pad portions are parallel to the short axis, such that the first end pad is positioned on one end side of the first bus bar near to the first side along the long axis and the first extension pad positioned on an other end side of the first bus bar near to the second side along the long axis such that the first end is pad is disposed nearest to a cutting surface at the first side and the first extension pad is disposed nearest to a non-cutting surface at the second side”, “wherein the first end pad is disposed nearest to a cutting surface at the first side and the first extension pad is disposed nearest to a non-cutting surface at the second side”, and “wherein an area of the first extension pad is greater than an area of the first end pad” (See Annotated Kim et al. Figure 10s, below).
Annotated Kim et al. Figure 10

    PNG
    media_image1.png
    671
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    752
    media_image2.png
    Greyscale

In view of Claim 2, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1. Modified Kim et al. teaches that the first end pad and the first extension pad are different from each other in an outer area or a total length in the second direction (See Annotated Kim et al. Figure 10s, above).

In view of Claim 3, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1.  Modified Kim et al. teaches that a sum of total overlapping lengths of the first end pad and the wiring member is different from a sum of total overlapping lengths of the first extension pad and the wiring member (See Annotated Kim et al. Figure 10s, above).


In view of Claim 4, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 2.  Modified Kim et al. teaches that at least one of the first end pad and the first extension pad can include a plurality of sub-pads, and wherein the first end pad and the first extension pad are different from each other in a number of sub-pads (See Annotated Kim et al. Figure 10, below).
Annotated Kim et al. Figure 10

    PNG
    media_image2.png
    615
    752
    media_image2.png
    Greyscale

In view of Claim 6, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1.  Modified Kim et al. teaches a total length of the first extension pad in the second direction is greater than a total length of the first end pad in the second direction (See Annotated Kim et al. Figure 10s, above).

In view of Claim 7, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1.  Modified Kim et al. teaches the plurality of first pad portions includes a first inner pad between the first end pad and the first extension pad, wherein an outer area or a formation area of the first end pad is equal to the outer area of the first inner pad, and wherein an outer area or a formation area of the first extension pad is greater than an area of the first inner pad (See Annotated Kim et al. Figure 10, below).
Annotated Kim et al. Figure 10

    PNG
    media_image3.png
    615
    752
    media_image3.png
    Greyscale


In view of Claim 8, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1. Kim et al. teaches that each of the first and second solar cells further includes:
a second conductive region positioned at the other surface of the semiconductor substrate (Figure 3, #30 & Paragraph 0042); and
a second electrode electrically connected to the second conductive region (Figure 3, #44 & Paragraph 0042),
wherein the second electrode includes a second bus bar including a plurality of second pad portions positioned in the second direction (Figure 9, #422),
Kim et al. discloses that the solar cell panel is bi-facial, meaning the electrode configuration on the front and back is the same.  Modified Kim et al. teaches that the second busbar includes a second extension pad positioned on one end side of the second bus bar and a second end pad positioned on the other end side of the second bus bar, and wherein an outer area of the second extension pad is greater than an outer area of the second end pad (See Annotated Kim et al. Figure 10, below).
Annotated Kim et al. Figure 10

    PNG
    media_image4.png
    615
    752
    media_image4.png
    Greyscale

In view of Claim 9, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 8.  Modified Kim et al. teaches that the end of the first extension pad is aligned with the end of the second end pad (See Annotated Kim et al. Figure 10, below).
Annotated Kim et al. Figure 10

    PNG
    media_image4.png
    615
    752
    media_image4.png
    Greyscale


In view of Claim 10, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1.  Modified Kim et al. teaches that the first and second solar cells each have a long axis and a short axis, and the first direction is parallel to the long axis of the first and second solar cells and the second direction is parallel to the short axis of the first and second solar cells such that the wiring members connect the first and second solar cells along the short axis (See Annotated Kim et al. Figure 10, above).

In view of Claim 11, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1.  Kim et al. teaches that the number of the plurality of wiring members based on one surface of the solar cell in the first direction is 9 (See Annotated Kim et al. Figure 10, below).
Annotated Kim et al. Figure 10

    PNG
    media_image5.png
    615
    752
    media_image5.png
    Greyscale

In view of Claim 12, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1.  Kim et al. teaches a width of each of the plurality of wiring members is greater than a width of the first finger line in the second direction and is less than a width of the first pad portion in the first direction (Figure 7 & 9).

In view of Claim 21, Kim et al. and Yoshikawa are relied upon for the reasons given above in addressing Claim 1. Kim et al. teaches that the first extension pad is the last pad that contacts the wiring member before the wiring member extends between the first and second solar cells (See Annotated Kim et al. Figure 10, below).
Annotated Kim et al. Figure 10

    PNG
    media_image6.png
    615
    752
    media_image6.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726